TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00026-CV



                                     Derrick Davis, Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
      NO. D-1-FM-09-006705, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               This is an accelerated appeal from an order terminating the parental rights of appellant

Derrick Davis to his child, M.D. The jury found by clear and convincing evidence that Davis did one

or more of the following: (1) engaged in conduct or knowingly placed the child with persons who

engaged in conduct which endangered her physical or emotional well-being; (2) knowingly placed

or knowingly allowed the child to remain in conditions or surroundings which endangered her

physical or emotional well-being; (3) was convicted for causing the serious injury of the child under

Penal Code section and/or (4) knowingly engaged in criminal conduct that resulted in his conviction

for an offense, imprisonment, and inability to care for the child for not less than two years from

the filing date of the termination petition. The jury also found by clear and convincing evidence that

termination of Davis’s parental rights was in M.D.’s best interest.
                The evidence presented at the termination trial and considered by the district court

included the testimony of Davis, the Child Protective Services investigator and sheriff’s department

detectives who worked this case, the child’s pediatric intensive care doctor, the child’s maternal

grandmother, the child’s CPS caseworker, an educator who was Davis’s middle school special

education teacher and assistant high school principal, Davis’s cousin, and Davis’s mother.

                Davis’s attorney has filed a brief concluding that the appeal is frivolous and without

merit. Counsel’s brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by

presenting a professional evaluation of the record demonstrating why there are no arguable grounds

to be advanced. See also Taylor v. Texas Dep’t of Prot. and Regulatory Servs., 160 S.W.3d 641,

646-47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure in appeal from

termination of parental rights). Davis was provided with a copy of counsel’s brief and was advised

of his right to file a pro se brief. No pro se brief has been filed.

                We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. See

Anders, 386 U.S. at 741-44; Taylor, 160 S.W.3d at 646-47. We affirm the district court’s order of

termination and grant counsel’s motion to withdraw.




                                                Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Affirmed

Filed: May 11, 2011

                                                   2